Case 13-62035-6-dd        Doc 212     Filed 11/05/18 Entered 11/05/18 21:44:53               Desc Main
                                     Document      Page 1 of 2


                                                Hearing Date: November 13, 2018
                                                Hearing Time: 9:30 a.m.
                                                Hearing Location: Utica, NY


 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
 _____________________________________

 IN RE:
       Vincent D. Iocovozzi                                     Chapter 13
             Debtor                                             Case No. 13-62035-6-dd
 _____________________________________


                             REPLY TO RESPONSE OF TRUSTEE

          Vincent D. Iocovozzi (the "Debtor"), by and through his attorney, Carol Malz, Esq.,
 replies to the Response/Affirmation of the Trustee, and states as follows:
          1. The Motion for Relief from the Automatic Stay, filed by Herkimer County, was
 initially heard on October 23, 2018.
          2. At that time, no party but the Debtor had filed an objection to the Motion. The Debtor
 objected to relief as to the two apartment buildings, due to the pending Motions to Sell, sales
 which would pay off the taxes. The Debtor also asked for a delay in stay relief, which the Court
 granted at least until November 13, 2018, giving the Debtor time to address the delinquent taxes.
          3. The Debtor was fortunately able to get funds together to pay most of the taxes.
          4. The taxes on the Herkimer funeral home have not been paid. That property is subject
 to a mortgage with GPO (which was a refinancing, following the resolution of issues in this
 Court). The funeral home was destroyed by a fire this summer and, upon information and belief,
 is fully covered by insurance.
          5. The taxes on one of the two apartment buildings are still outstanding. It is expected
 that the parties will stipulate to a date to close the sale, with the taxes paid off. (The Debtor has
 provided the Trustee with estimates to repair the two apartment buildings, and is awaiting a
 response as to whether that is sufficient to address the Trustee’s objection to the sales of the two
 apartment buildings.)
          6. The sales will pay off the judgment lien of Morris & Clemm, P.C., a creditor in the
 bankruptcy as set forth in the Motions to Sell.
Case 13-62035-6-dd       Doc 212    Filed 11/05/18 Entered 11/05/18 21:44:53           Desc Main
                                   Document      Page 2 of 2


        7. The Debtor agrees with the Trustee that the stay should remain in place.
        8. The Debtor submits that there is no basis for converting the case to Chapter 7. The
 Debtor has been in Chapter 13 for 58 months and plans to finish his case.




 Dated: November 5, 2018                     /s/ Carol Malz
                                             Carol Malz, Esq.
                                             (NYND # 510644)
                                             Attorney for the Debtor
                                             15476 State Highway 23
                                             Davenport Center, NY 13751
                                             (607) 349-7925 & 278-5438
